                                IN THE UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF ALABAMA
                                           NORTHERN DIVISION

IN RE:                                                 *               CASE NO. 21-30341
               Della Purifoy                           *
                                                       *
                                                       *
                                                       *               CHAPTER 13
                                                       *               CONVERSION TO
                                                       *               CHAPTER 7

                                        NOTICE TO CONVERT CASE
                                      FROM CHAPTER 13 TO CHAPTER 7

       The Debtor, pursuant to 11 U.S.C. Section 1307(a), hereby elects to convert her captioned chapter 13 case
under chapter 7 of the Bankruptcy Code. The Debtor is entitled to convert her case because:

         1.    This case, filed on February 25, 2021 is a case under chapter 13 of the Bankruptcy Code.

         2.    The Debtor is eligible to be a debtor under chapter 7 of the Bankruptcy Code.

        WHEREFORE, THESE PREMISES CONSIDERED, the Debtor respectfully requests relief under chapter 7
of the Bankruptcy Code.

Respectfully submitted this 29th day of March, 2021.

                                                               BOND, BOTES, SHINN & DONALDSON, P.C.


                                                       By:     /s/ Mary Conner Pool
                                                               Attorney for Debtor
                                                               P.O. Box 4479
                                                               Montgomery, Alabama 36103
                                                               Phone (334) 264-3363
                                                               Facsimile (334) 230-5406
                                                               mpool@bondnbotes.com


                                           CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing notice on all parties listed below by mailing a copy
of same to them on this the 29th day of March, 2021.

By CM/ECF:
Hon. Sabrina L. McKinney, Chapter 13 Trustee, (via electronic filing)
Chapter 7 Trustee, (via electronic filing)


                                                               /s/ Mary Conner Pool
                                                               Attorney for Debtor
